Opinion by
Trexler, J.,
Plaintiff sought to recover damages for injuries alleged to have been received by him while alighting from a car of the defendant company. The case was tried in the Municipal Court and on October 31, 1916, resulted in a verdict for the plaintiff. On November 2d there was a motion for a new trial. On November 17th the motion was granted by the three judges assigned to hear such motions. On November 23d during the same term of court an order of the court was filed signed only by one of the judges reinstating the motion for a new trial “as if it had not been granted” and on December 13,1916, the motion for a new trial was dismissed. It is eon-*103tended that three judges of the Municipal Court having considered the question and having granted a new trial, one judge cannot set such action aside. We think, however, the order made by Judge Crane is presumably the order of the court. The petition was addressed to the Municipal Court. No one would contend that all the judges must necessarily sign the order. If any judge would in defiance of the wish of the majority of the judges of the court make an order in which they did not concur, the remedy would in the first instance lie with them, but the facts in this case do not present any situation of this kind. There is nothing showing that Judge Crane acted contrary to the wishes of his brethren. His action in reinstating the order, if taken without consulting them, was ratified by the other judges; in fact, it is a fair inference from the record as presented that his order was made to carry out the wishes of the majority of the judges, rather than his own, for he himself upon the final action of the case did not concur in the refusal to grant a new trial. In any aspect of the case we do not think there is anything presented that would require our interference.
The judgment is affirmed.